Case 2:20-cv-00091-GJF-GBW Document 1 Filed 01/30/20 Page 1 of 44
Case 2:20-cv-00091-GJF-GBW Document 1 Filed 01/30/20 Page 2 of 44
Case 2:20-cv-00091-GJF-GBW Document 1 Filed 01/30/20 Page 3 of 44
Case 2:20-cv-00091-GJF-GBW Document 1 Filed 01/30/20 Page 4 of 44
Case 2:20-cv-00091-GJF-GBW Document 1 Filed 01/30/20 Page 5 of 44




                            Exhibit A
Case 2:20-cv-00091-GJF-GBW Document 1 Filed 01/30/20 Page 6 of 44
Case 2:20-cv-00091-GJF-GBW Document 1 Filed 01/30/20 Page 7 of 44
Case 2:20-cv-00091-GJF-GBW Document 1 Filed 01/30/20 Page 8 of 44
Case 2:20-cv-00091-GJF-GBW Document 1 Filed 01/30/20 Page 9 of 44
Case 2:20-cv-00091-GJF-GBW Document 1 Filed 01/30/20 Page 10 of 44
Case 2:20-cv-00091-GJF-GBW Document 1 Filed 01/30/20 Page 11 of 44
Case 2:20-cv-00091-GJF-GBW Document 1 Filed 01/30/20 Page 12 of 44
Case 2:20-cv-00091-GJF-GBW Document 1 Filed 01/30/20 Page 13 of 44
Case 2:20-cv-00091-GJF-GBW Document 1 Filed 01/30/20 Page 14 of 44
Case 2:20-cv-00091-GJF-GBW Document 1 Filed 01/30/20 Page 15 of 44
Case 2:20-cv-00091-GJF-GBW Document 1 Filed 01/30/20 Page 16 of 44
Case 2:20-cv-00091-GJF-GBW Document 1 Filed 01/30/20 Page 17 of 44
Case 2:20-cv-00091-GJF-GBW Document 1 Filed 01/30/20 Page 18 of 44




                             Exhibit B
Case 2:20-cv-00091-GJF-GBW Document 1 Filed 01/30/20 Page 19 of 44
Case 2:20-cv-00091-GJF-GBW Document 1 Filed 01/30/20 Page 20 of 44
Case 2:20-cv-00091-GJF-GBW Document 1 Filed 01/30/20 Page 21 of 44
Case 2:20-cv-00091-GJF-GBW Document 1 Filed 01/30/20 Page 22 of 44
Case 2:20-cv-00091-GJF-GBW Document 1 Filed 01/30/20 Page 23 of 44
Case 2:20-cv-00091-GJF-GBW Document 1 Filed 01/30/20 Page 24 of 44
Case 2:20-cv-00091-GJF-GBW Document 1 Filed 01/30/20 Page 25 of 44
Case 2:20-cv-00091-GJF-GBW Document 1 Filed 01/30/20 Page 26 of 44
Case 2:20-cv-00091-GJF-GBW Document 1 Filed 01/30/20 Page 27 of 44
Case 2:20-cv-00091-GJF-GBW Document 1 Filed 01/30/20 Page 28 of 44
Case 2:20-cv-00091-GJF-GBW Document 1 Filed 01/30/20 Page 29 of 44
Case 2:20-cv-00091-GJF-GBW Document 1 Filed 01/30/20 Page 30 of 44
Case 2:20-cv-00091-GJF-GBW Document 1 Filed 01/30/20 Page 31 of 44
Case 2:20-cv-00091-GJF-GBW Document 1 Filed 01/30/20 Page 32 of 44
Case 2:20-cv-00091-GJF-GBW Document 1 Filed 01/30/20 Page 33 of 44
Case 2:20-cv-00091-GJF-GBW Document 1 Filed 01/30/20 Page 34 of 44
Case 2:20-cv-00091-GJF-GBW Document 1 Filed 01/30/20 Page 35 of 44
Case 2:20-cv-00091-GJF-GBW Document 1 Filed 01/30/20 Page 36 of 44
Case 2:20-cv-00091-GJF-GBW Document 1 Filed 01/30/20 Page 37 of 44
Case 2:20-cv-00091-GJF-GBW Document 1 Filed 01/30/20 Page 38 of 44
Case 2:20-cv-00091-GJF-GBW Document 1 Filed 01/30/20 Page 39 of 44
                                                                            FILED
                                                    3rd JUDICIAL DISTRICT COURT
                                                                   Dona Ana County
                                                                1/17/2020 10:56 AM
                                                               DAVID S. BORUNDA
                                                           CLERK OF THE COURT
                                                                    Claudine Bernal
Case 2:20-cv-00091-GJF-GBW Document 1 Filed 01/30/20 Page 40 of 44
Case 2:20-cv-00091-GJF-GBW Document 1 Filed 01/30/20 Page 41 of 44




                             Exhibit C
Case 2:20-cv-00091-GJF-GBW Document 1 Filed 01/30/20 Page 42 of 44
Case 2:20-cv-00091-GJF-GBW Document 1 Filed 01/30/20 Page 43 of 44
Case 2:20-cv-00091-GJF-GBW Document 1 Filed 01/30/20 Page 44 of 44
